DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1-8. Claims 1, 3, 4, and 6-8 have been amended. New claims 9-12 have been added.  Accordingly, claims 1-12 are pending in the current application.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Panusopone et al. in view of Guo et al. fail to teach the specific processing order of the claimed invention. Namely, first determining whether to use a first correction process, and then based on not using a first correction process, then determining whether to use a second correction process. However, examiner respectfully disagrees. In Paragraph 48, Panusopone et al. teaches “In JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP), spatial-temporal motion vector prediction (STMVP), affine motion compensation prediction, pattern matched motion vector derivation (PMMVD), and/or bi-directional optical flow (BIO).” In Paragraph 52, Panusopone et al. teaches “PMMVD can find an initial motion vector for the current CU 102 using bilateral matching or template matching. Bilateral matching can look at the current CU 102 and reference blocks in two different reference pictures along a motion trajectory, while template matching can look at corresponding blocks in the current CU 102 and a reference picture identified by a template. The initial motion vector found for the CU 102 can then be refined individually for each sub-CU.” In Paragraph 53, “BIO can be used when inter prediction is performed with bi-prediction based on earlier and later reference pictures, and allows motion vectors to be found for sub-CUs based on the gradient of the difference between the two reference pictures.” In Paragraph 54, it teaches “In some situations local illumination compensation (LIC) can be used at the CU level to find values for a scaling factor parameter and an offset parameter, based on samples neighboring the current CU 102 and corresponding samples neighboring a reference block identified by a candidate motion vector. In JVET, the LIC parameters can change and be signaled at the CU level.” In Paragraph 55, it teaches “For some of the above methods the motion vectors found for each of a CU's sub-CUs can be signaled to decoders at the CU level. For other methods, such as PMMVD and BIO, motion information is not signaled in the bitstream to save overhead, and decoders can derive the motion vectors through the same processes.” This clearly teaches deciding whether to use a plurality of correction processes based on the specific use cases for each of the corrections being made, and this data flow inherently includes the case where a first correction is decided as not being used and a following decision is made about a second correction process. As taught above, this also includes the case where neither correction process is decided to be used and the prediction is made without them.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific processing order) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The teachings of Panusopone et al. teaches multiple correction processes as being conditionally applied and different pairings of these correction processes may be applied based on different conditional cases being met, and inherently include the processing order as described by the claim language as filed.
In light of the above remarks, the claims are rejected as before.
Claim Objections
Claims 10 and 11 objected to because of the following informalities:  Claims 10 and 11 are exactly the same language and scope.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite some variant of the final limitation “and when the first correction process is not determined to be performed, the prediction image of the current block is used as the final prediction image of the current block without performing a correction process on the prediction image of the current block.” This language is inconsistent with the claim language of other claims and further repeats “the first correction process is not determined to be performed” which renders the claim indefinite. For the purposes of examination the claim language of the final limitation of these claims is interpreted as “the second correction process is not determined to be performed”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panusopone et al. (US 20170339404 A1).
Regarding Claim 9, Panusopone et al. teaches an encoder that encodes a moving picture using an inter prediction process (Figure 4; Paragraph 34), the encoder comprising: 
circuitry (Paragraph 111); and 5
memory coupled to the circuitry (Paragraph 111), wherein 
the circuitry, in operation: determines whether to perform a first correction process, the first correction process being a local illumination correction (LIC) process for correcting a prediction image of the current block (Paragraphs 48-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines to perform the first correction process, (i) derives a first parameter for the first correction process using the prediction image of the current block and (ii) performs the first correction process on the prediction image of the current block using the first parameter to obtain a final prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines not to perform the first correction process, the circuitry determines whether to perform a second correction process, the second correction process being a bi-directional optical flow (BIO) process for correcting the prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed);
when the circuitry determines to perform the second correction process, (i) derives a second parameter for the second correction process using the prediction image of the current block and (ii) performs the second correction process on the prediction image of the current block using the second parameter to obtain the final prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); and
when the circuitry determines not to perform the second correction process, the prediction image of the current block is used as the final prediction image of the current block without the circuitry performing a correction process on the prediction image of the current block (Paragraphs 48-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed, and clearly teaches that there are conditions where they might not be performed, including a second correction process not being performed).
Method claims 10 and 11 are drawn to the method of using corresponding apparatus claimed in claim 9, and are rejected for the same reasons as used above.
Decoder claim 12 is drawn to the decoder corresponding to the encoder described in claims 9-11 above. The decoder claim has similar limitations to those rejected in the encoder claims above, and are performed in an inverse fashion, and thus would be rejected for similar reasons as used above. Panusopone et al. further teaches a decoder that decodes a moving picture using an inter prediction process (Paragraphs 73-78).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (US 20170339404 A1) in view of Guo et al. (US 20180352225 A1).
Regarding Claim 1, Panusopone et al. teaches an encoder that encodes a moving picture using an inter prediction process (Figure 4; Paragraph 34), the encoder comprising: 
circuitry (Paragraph 111); and 5
memory coupled to the circuitry (Paragraph 111), wherein 
the circuitry, in operation: determines whether to perform a first correction process, the first correction process correcting a prediction image of a current block by using the prediction image (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines to perform the first correction process, (i) derives a first parameter for the first correction process using the prediction image of the current block and (ii) performs the first correction process on the prediction image of the current block using the first parameter to obtain a final prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines not to perform the first correction process, the circuitry determines whether to perform a second correction process, the second correction process correcting the prediction image of the current block by using the predicted image (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed);
when the circuitry determines to perform the second correction process, (i) derives a second parameter for the second correction process using the prediction image of the current block and (ii) performs the second correction process on the prediction image of the current block using the second parameter to obtain the final prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); and
when the circuitry determines not to perform the second correction process the prediction image of the current block is used as the final prediction image of the current block without the circuitry performing a correction process on the prediction image of the current block (Paragraphs 48-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed, and clearly teaches that there are conditions where they might not be performed, including a second correction process not being performed).
However, Panusopone et al. does not explicitly teach the first correction process correcting a prediction image of a current block by using luma and chroma of the prediction image; and the second correction process correcting the prediction image of the current block by using spatial gradient of luma of the predicted image.
Guo et al., however, teaches a first correction process correcting a prediction image of a current block by using luma and chroma of the prediction image (Paragraphs 76-77); and
a second correction process correcting the prediction image of the current block by using spatial gradient of luma of the predicted image (Paragraphs 91-92).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the office action to have modified the encoder with correction of Panusopone et al. with the luma and chroma correction as taught in Guo et al. in order to provide improved SAO filtering techniques to improve the quality of HDR image data recovered by video decoders (See Guo et al. Paragraph 7)
Regarding Claim 2, Panusopone et al. and Guo et al. teach the encoder according to claim 1, Panusopone et al. further teaches that the first correction process and the second correction process are performed using a finally derived motion vector, and the finally-derived motion vector is a motion vector corrected using a decoder motion vector refinement (DMVR) process when an inter prediction mode in the inter prediction process is a merge mode (Paragraph 46; Paragraphs 53-58).  
Regarding Claim 3, Panusopone et al. and Guo et al. teach the encoder according to claim 1, Panusopone et al. further teaches that wherein in a pipeline processing, the circuitry performs the first correction process or the second correction process in a same processing stage as a processing stage of a process of adding the prediction image to a residual image to generate a reconstructed image (Paragraphs 53-63).
Decoder claims 4-6 are drawn to the decoder corresponding to the encoder described in claims 1-3 above. The decoder claims have similar limitations to those rejected in the encoder claims above, and are performed in an inverse fashion, and thus would be rejected for similar reasons as used above. Panusopone et al. further teaches a decoder that decodes a moving picture using an inter prediction process (Paragraphs 73-78).
Method claims 7 and 8 are drawn to the method of using each respective corresponding apparatus claimed in claims 1 and 4, and are rejected for the same reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483